Citation Nr: 0804358	
Decision Date: 02/07/08    Archive Date: 02/13/08	

DOCKET NO.  05-41 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a major depressive disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1975 to 
August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in 2003 from the VARO 
in Portland, Oregon, that determined new and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for major depression had 
not been submitted.  


FINDINGS OF FACT

1.  Service connection for major depression was denied by the 
RO in a December 1998 rating decision.  Following 
notification of the determination the following month, the 
veteran did not initiate an appeal.  

2.  The evidence added to the record since the 1998 rating 
decision is essentially cumulative and redundant.  The 
additional evidence does not raise a reasonable possibility 
of substantiating a claim, nor does it, by itself, or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

Evidence submitted since the December 1998 rating decision 
wherein the RO denied service connection for major depression 
is not new and material; accordingly, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
that the claimant provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  

In the instant case, the veteran was informed in a March 2003 
communication as to what constituted new and material 
evidence.  He was told what he had to do in order to reopen a 
claim and he was specifically told that new and material 
evidence meant evidence not previously submitted which bore 
directly and substantially upon a claim.  He was told the 
evidence could not be cumulative or redundant, and must, by 
itself, or in connection with other previously submitted 
evidence, be significant enough to warrant reopening of the 
claim.  

The Board notes that in March 2006, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those elements are:  (1) 
veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In the instant case, the VCAA duty to notify has 
not been satisfied with respect to all the notice elements.  

In Sanders v. Nicholson, 387 F. 3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
to be prejudicial, and once an area is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the RO was not prejudicial to the appellant.  The 
Federal Circuit stated that VA bears he burden of rebutting 
the presumption by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Court, some of the possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include whether the claimant has stated that he or she has no 
further evidence to submit, or whether the record reflects 
that VA has obtained all relevant evidence.  

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
Board believes the veteran has been provided with ample 
opportunity to submit evidence in support of his claim.  
Service medical records and VA medical records have been 
obtained associated with the claims folder.  Additionally, VA 
obtained records from the Social Security Administration with 
regard to a favorable determination awarding the veteran 
benefits from that organization in November 1998.  The 
veteran was afforded the opportunity to provide testimony 
before a traveling member of the Board at the Portland RO in 
January 2007.  However, for whatever reason, he failed to 
report.  

The veteran has not referred to any outstanding evidence that 
has not been associated with the claims file that might be 
pertinent to his claim.  Additionally, the Board notes that 
the veteran is represented by a highly qualified veterans 
service organization.  Accordingly, the Board finds that any 
notice deficiencies in this case are essentially moot.  The 
Board therefore finds no useful purpose would be served in 
remanding the matter.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999), vacated on other grounds sub 
nom Winters v. Gober, 219 F. 3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence against 
a claim; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to the claimant are 
to be avoided).  

Pertinent Laws and Regulations

Basic entitlement to disability compensation may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.  

With regard to reopening a finally disallowed claim, pursuant 
to the provisions of 38 U.S.C.A. § 5108, the Secretary of VA 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to the claim.   
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to reopen, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2007).  

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence would be sufficient 
to reopen the claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative with evidence of record at the time of the last 
prior final disallowance, and must prove the merits of the 
claim as to each essential element that was a basis for the 
last final disallowance of the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  

An adjudicator must follow a two step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim may be reopened and 
decided upon the merits.  Once it is determined that the 
claimant has introduced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas- Gonzales v. 
West, 12 Vet. App. 321, 328 (1999).  

The pertinent evidence of record at the time of the 1998 
denial action included the service medical records.  The 
records are without reference to complaints or findings 
indicative of a psychiatric disorder or a head injury.  The 
records include the report of separation examination in 
July 1981 at which time the veteran's psychiatric status was 
recorded as normal.  No pertinent complaints were expressed.  

Also of record are reports of medical treatment and 
evaluation for psychiatric purposes at the VA Medical Center 
in Roseburg, Oregon, dating from 1997.  At the time of a 
May 1997 visit, it was indicated the veteran related that 
over the past four years he had "not been able to get his 
life together."  He indicated he always had problems with 
authority.  Heavy alcohol usage in the past was noted.  
Recently, the veteran had been experiencing anhedonia, 
decreased concentration, insomnia, social withdrawal, and 
increased irritability.  Impressions included:  major 
depression in partial remission; alcohol dependence, in 
partial remission; and personality disorder, not otherwise 
specified.  

In its rating decision, the RO noted that the evidence no 
documentation of incurrence or aggravation of a disease or 
injury in service, and no evidence of a nexus, or link, 
between any inservice injury or disease and the veteran's 
current psychiatric difficulties.  

Since the claim to reopen was received in January 2003, 
additional VA records dating from 2001 have been obtained and 
associated with the claims file.  They reveal varying 
psychiatric diagnoses for the veteran, including a bipolar 
disorder, an antisocial personality disorder, and a manic-
depressive disorder.  

Also associated with the file were records pertaining to a 
November 1998 Social Security Administration decision in 
which the veteran was determined to be entitled to disability 
benefits.  His primary diagnosis was a bipolar disorder.  A 
secondary diagnosis was an antisocial personality disorder.  
It was reported that the disability began in early 1997.  

These additional medical records do not provide evidence of a 
nexus between any current psychiatric disorder and the 
veteran's active service.  The records pertain primarily to 
treatment and evaluation of the veteran for psychiatric 
purposes starting a number of years following separation from 
service.  

After reviewing the entire record, the Board finds that no 
new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
major depressive disorder.  Accordingly, a claim of 
entitlement to service connection for a major depressive 
disorder, claimed as due to residuals of a head injury is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Since the Board finds that no new or material evidence has 
been submitted, no further adjudication of the claim is 
warranted.  See Kehoskie Derwinski, 2 Vet. App. 31 (1991).  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for major 
depression, initially claimed as due to residuals of an 
injury, is not reopened and the claim remains denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


